LESTER E. GREENMAN EMPLOYMENT AGREEMENT

This Agreement is entered into as of February 2, 2005 (the "Effective Date") by
and between Majesco Sales Inc. ("Majesco"), a New Jersey corporation, Majesco
Holdings Inc., a Delaware corporation, ("Holdings") (Majesco and Holdings
collectively referred to herein as the "Company"), on the one hand and Lester E.
Greenman ("Executive"), on the other hand.

I.    Duties and Scope of Employment.

(a)    Positions and Duties.    During the Employment Term (as defined below),
Executive will serve as Executive Vice President Chief Legal Officer General
Manager of Video S.B.U. ("EVP") of each of Majesco and Holdings and will report
directly to the Company's Chief Executive Officer (the "CEO"). Executive will
render such business and professional services in the performance of his duties,
consistent with Executive's position as the EVP, as will reasonably be assigned
to him by the Company's CEO. The period of Executive's employment under this
Agreement is referred to herein as the "Employment Term."

(b)    Obligations.

(1) During the Employment Term and except as provided in Section 1(c)(II) below,
Executive agrees that he will (i) devote his full business efforts and time to
the Company, (ii) devote all of his business time and attention, his best
efforts, and apply his skill and ability to promote the interest of the Company;
(iii) carry out his duties in a professional and competent manner and faithfully
serve the Company and (iv) generally promote the interest of the Company.

(II) The Company may from time to time establish written rules, regulations and
policies and Executive shall faithfully observe these in the performance of his
duties; provided that any such rules, regulations and policies shall not serve
to amend any provisions of this Agreement. For the duration of the Employment
Term, Executive agrees not to actively engage in any other incremental new
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior written approval of the CEO (which approval will
not be unreasonably withheld); provided, however, that Executive may, without
the approval of the CEO, serve in any capacity with any civic, educational, or
charitable organization provided such services do not interfere with Executive's
obligations to the Company.

2.    At-Will Employment.    Executive and the Company agree that Executive's
employment with the Company constitutes "at-will" employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without Cause (as defined
herein) or with or without Good Reason (as defined herein), at the option either
of the Company or Executive. However, as described in this Agreement, Executive
may be entitled to severance benefits depending upon the circumstances of
Executive's termination of employment as set forth in Section 6. Upon the
termination of Executive's employment with the Company for any reason, subject
to the terms of this Agreement, Executive will be entitled to payment of any
accrued but unpaid salary, accrued but unused vacation, expense reimbursements,
and other benefits due to Executive through his termination date under any
Company-provided or paid plans, policies, and arrangements in accordance with
and subject to the terms of such plans, policies and arrangements. Executive
agrees to resign from all positions that he holds with the Company, immediately
following the termination of his employment if the CEO so requests.

Nothwithstanding the foregoing, in the event Executive voluntarily terminates
his employment without Good Reason, he must provide one (1) month prior written
notice of termination to the Company. If Executive terminates his employment
pursuant to the preceeding sentence, the Company shall have the right at any
time during the one (1)-month notice period to reduce his offices, duties and
responsibilites, or to relieve him of such offices, duties and responsibilites
and to place him on a paid leave-of-absence status, provided that during such
notice period he shall remain a full-time employee of the Company and shall
continue to receive his salary and all other compensation and other benefits as
provided in this Agreement.


--------------------------------------------------------------------------------


3.    Compensation.

(a)    Base Salary.    During the Employment Term, Majesco will pay Executive an
annual salary of $200,000 as compensation for his services (the "Base Salary").
The Base Salary will be paid periodically in accordance with Majesco's normal
payroll practices (but no less frequently than once per month) and be subject to
the usual, required withholding. Executive's salary will be subject to review
and any increases will be made based upon the Company's standard practices.

(b)    Annual Bonus.    Commencing with the annual period November 1, 2004
through October 31, 2005 (the "Annual Period" and where the Annual Period shall
represent Holdings' fiscal year) and for each Annual Period (or portion thereof,
it being understood that with respect to any partial Annual Period hereunder the
Annual Bonus shall be pro-rated based on the number of days in such Annual
Period that Executive was an employee of the Company) thereafter during the
Employment Term, Executive will be eligible to receive a discretionary bonus
(the "Annual Bonus). The target bonus for each Annual Period shall be 50% of
Executive's Base Salary (with such Base Salary determined as of the end of the
applicable performance period) unless such target bonus percentage is
subsequently increased by the CEO (the "Target Bonus"). Based on the evaluation
by the CEO in his sole and absolute discretion that the Executive achieved some
or all of the goals established by the Company in its sole and absolute
discretion (the "Established Goals") for such Annual Period, the CEO shall
determine in his sole and absolute discretion the amount of the Annual Bonus
that will be paid to Executive and the CEO shall also have the right in his sole
and absolute discretion to increase the amount of Executive's Annual Bonus for
any Annual Period based upon his evaluation that Executive exceeded the
Established Goals provided, however, Executive will be given the opportunity to
provide to the CEO his own evaluation of the achievement of such Established
Goals. Executive may also provide his own input with respect to what objectives
should constitute the Established Goals but the actual determination of the
Established Goals shall be decided by the Company in its sole and absolute
discretion. Any Annual Bonus shall be paid to Executive within ninety (90) days
after the end of the Annual Period and is subject to Executive being a Company
employee and on working status with the Company through the last day of the
Annual Period.

(c)    Equity Compensation.    For purposes of this Section 3(c), the following
definitions shall apply: "Employed Percentage" means the fraction that is equal
to the number of calendar days that Executive was employed by the Company during
the twelve (12) month period beginning on the Effective Date, divided by 365.
"Option Number" means 14,285. "Exercised Percentage" means the aggregate number
of shares of the "Fully Vested Option" (as defined below) that Executive has
acquired by exercising the Fully Vested Option prior to his termination of
employment, divided by the Option Number.

(I) On the Effective Date, Executive will be granted non-qualified stock options
pursuant to the Company's 2004 Employee, Director and Consultant Stock Option
Plan (the "Stock Plan") to purchase 71,429 shares of Holdings' common stock (the
"Grant"). The Grant reflects the reverse stock split of Holdings' common stock
that was effected on December 29, 2004. Of the Grant, options to purchase 57,144
shares (i) will have a per-share exercise price equal to the fair market value
of a Holdings' common share as determined by the closing trading price of
Holdings' common shares on the Effective Date and (ii) will vest and become
exercisable as to 1 /36th of such share grant amount each month commencing as of
the Effective Date, subject to Executive's continuous "Service" with the Company
("Time Vested Option"). For purposes of this Agreement, "Service" shall mean
providing service to the Company (or any Company affiliate) as either a
director, employee and/or consultant. Of the Grant, options to purchase 14,285
shares (i) will have a per-share exercise price equal to the fair market value
of a Holdings' common share as determined by the closing trading price of
Holdings' common shares on the Effective Date and (ii) will be immediately and
fully vested, provided however the Executive agrees he will not sell, transfer,
or otherwise dispose of such options or the shares of common stock underlying
such options prior to the one-year anniversary of the Effective Date ("Fully
Vested Option"). Before the first anniversary of the Effective Date, Executive
agrees that his exercise(s) of the Fully Vested Option shall be such that the
Exercised Percentage does not exceed ,the Employed Percentage.

2


--------------------------------------------------------------------------------


(II) In the event that Executive's employment with the Company is terminated for
Cause by the Company the unexercised portions of the Time Vested Option and
Fully Vested Option at the time of such termination shall be forfeited and
cancelled without consideration.

(III) In the event that Executive's employment with the Company terminates
voluntarily by Executive without Good Reason before the first anniversary of the
Effective Date, then the following number of unexercised shares subject to the
Fully Vested Option shall be forfeited and cancelled without consideration as of
the termination of Executive's employment: (a) the Option Number multiplied by
(b) the difference of 100% minus theEmployed Percentage.

(IV) Except as otherwise provided in this Agreement, the Grant will be subject
to the Company's standard terms and conditions for executive stock option awards
and will be issued pursuant to and consistent with the terms of the Stock Plan
which includes a provision that options may be exercised in accordance with a
cashless exercise program established with a securities brokerage firm. All
stock options granted to Executive will have a ten-year maximum term and any
vested portions of such options (subject to subsection 3(c)(III) above in the
case of the Fully Vested Option) will remain exercisable after Executive's
employment with the Company terminates as follows, subject to the ten-year term:
(i) if Executive's employment with the Company terminates by the Executive with
Good Reason or is terminated by the Company without Cause the options will
remain exercisable for twelve (12) months, (ii) if Executive's employment with
the Company terminates voluntarily by the Executive without Good Reason such
options, will remain exercisable for three (3) months, (iii) if Executive's
employment with the Company is terminated for Cause by the Company such options,
will be forfeited as soon as the Executive is notified that he has been
terminated for Cause as set forth in the Stock Plan, and (iv) if Executive's
employment with the Company terminates by reason of death or Disability (as
defined in the Stock Plan) such vested options will remain exercisable for
twelve (12) months.

(d)    Vacation.    During the Employment Term, Executive shall be eligible for
three (3) weeks paid vacation per year in accordance with Company policy in
effect at this time.

4.    Employee Benefits.    During the Employment Term, Executive (and his
dependents as-applicable) will be eligible to participate in accordance with the
terms of all Company employee benefit plans (including without limitation
health, medical and dental insurance coverage), policies, and arrangements that
are applicable to other senior executives of Company, as such plans, policies,
and arrangements may exist from time to time and subject to the terms and
conditions of such plans, policies and arrangements. The Company agrees to pay
the cost of the premiums for at least $25,000 term life insurance on the life of
the Executive during the Employment Period. The Executive shall have the right
to designate the beneficiary of such policy or policies. Should the Executive
not be insurable at the time of his employment under this Agreement, the
Company's duty to furnish such insurance shall be suspended until such time as
Executive becomes insurable during the Employment Period.

5.    Expenses.    During the Employment Term, the following provisions in this
Section 5 shall be applicable:

(a) Company will reimburse Executive for reasonable travel, entertainment,
ordinary course professional membership and state bar dues, ordinary course
continuing legal education (it being understood that extraordinary continuing
legal education expenses shall require the pre-approval of the Company) and
other business expenses incurred by Executive in the furtherance of the
performance of Executive's duties hereunder, in accordance with the Company's
expense reimbursement policy as in effect from time to time.

(b) Company will pay a monthly allowance of $1,000 to Executive for costs
associated with the Executive's use of his automobile and for related
transportation expenses.

(c) Use of the Company's apartment will be available on an as needed basis at no
expense to the Executive.

3


--------------------------------------------------------------------------------


6.    Severance.

(a)    Termination Without Cause or Resignation for Good Reason.    If
Executive's employment is terminated by the Company without Cause or by
Executive for Good Reason, then, subject to Section 7, Executive (or Executive's
heirs or estate in the event of Executive's death after Executive has become
entitled to the following payments and benefits) will receive from the Company:
(i) continued payment of Executive's then Base Salary for a period of 12 months
(the "Continuance Period") payable in accordance with Ma jesco's regular payroll
practices (ii) for any such termination occurring within 90 days after an Annual
Period, but prior to the payment of any Annual Bonus for such Annual Period, an
Annual Bonus with respect to such preceding Annual Period (payable within 90
days following the end of such Annual Period), provided that Executive would
have otherwise received an Annual Bonus if he had remained employed as of the
date of the payment of such Annual Bonus for such Annual Period; (iii)
reimbursement for any applicable premiums Executive pays to continue coverage
for Executive and Executive's eligible dependents under the Company's Group
Health benefit plans under COBRA for a period of eighteen months, or, if
earlier, until Executive is eligible for similar benefits from another employer
(provided Executive validly elects to continue coverage under applicable law),
(iv) Executive will be paid any accrued but unpaid salary, accrued but unused
vacation, expense reimbursements and other benefits due to Executive through his
termination date under any Company-provided or paid plans, policies, and
arrangements in accordance with and subject to the terms of such plans, policies
and arrangements.

(b)    Voluntary Termination without Good Reason.    If Executive's employment
with the Company terminates voluntarily by Executive without Good Reason, then,
subject to the terms of this Agreement (including Section 3 (c)) (i) all further
vesting of Executive's outstanding equity awards will terminate immediately,
(ii) all payments of compensation by the Company to Executive hereunder will
terminate immediately, (iii) Executive will be paid any accrued but unpaid
salary, accrued but unused vacation, expense reimbursements and other benefits
due to Executive through his termination date under any Company-provided or paid
plans, policies, and arrangements in accordance with and subject to the terms of
such plans, policies and arrangements, and (iv) Executive will not be eligible
for severance benefits under this Agreement or otherwise.

(c)    Termination for Cause.    If Executive's employment with the Company is
terminated for Cause by the Company, then, subject to the terms of this
Agreement (including Section 3 (c)) (i) all of Executive's vested and unvested
outstanding stock options will be forfeited and cancelled without consideration
as soon as Executive is notified that he has been terminated for Cause, (ii) all
payments of compensation by the Company to Executive hereunder will terminate
immediately, (iii) Executive will be paid any accrued but unpaid salary, accrued
but unused vacation, expense reimbursements and other benefits due to Executive
through his termination date under any Company-provided or paid plans, policies,
and arrangements in accordance with and subject to the terms of such plans,
policies and arrangements, and (iv) Executive will not be eligible for severance
benefits under this Agreement or otherwise.

(d)    Termination due to Death or Disability:    If Executive's employment
terminates by reason of death or Disability (as defined in the Stock Plan), then
(i) Executive will be paid any accrued but unpaid salary, accrued but unused
vacation, expense reimbursements and other benefits due to Executive through his
termination date under any Company-provided or paid plans, policies, and
arrangements and will be entitled to receive benefits only in accordance with
the Company's then applicable plans, policies, and arrangements and (ii) subject
to Section 3(c), Executive's outstanding equity awards will be governed in
accordance with the terms and conditions of this Agreement and the applicable
award agreement(s).

(e)    Sole Right to Severance.    This Agreement is intended to represent
Executive's sole entitlement to severance payments and benefits in connection
with the termination of his employment. To the extent Executive receives
severance or similar payments and/or benefits under any other Company plan,
program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be correspondingly reduced
(and vice-versa).

4


--------------------------------------------------------------------------------


7.    Conditions to Receipt of Severance; No Duty to Mitigate.

(a)    Separation Agreement and Release of Claims.    The receipt of any
severance pursuant to Section 6 will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company, which includes a general release in favor of the Company and its
affiliates together with their respective officers, directors, shareholders,
employees, agents and successors and assigns from any and all claims Executive
may have against them including but not limited to, arising from Executive's
employment and/or termination of employment. The aforementioned general release
shall not include a waiver of claims against the shareholders, employees or
agents of the Company that do not arise out of or relate to Executive's
employment with the Company. In the event Executive breaches the provisions of
Section 8 of this Agreement, in addition to any other remedies of law or in
equity, the Company may cease making any payments or benefits to which Executive
otherwise may be entitled to under Section 6. No severance will be paid or
provided until the separation agreement and release agreement becomes effective.

(b)    No Duty to Mitigate.    Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

8.    Confidential and Proprietary Information; Non-Competition;
Non-Solicitation.

(a)    Confidentiality.    Except in the performance of Executive's duties
hereunder, at no time during the Term or any time thereafter, shall Executive,
individually or jointly with others, for his benefit or the benefit of any third
party, publish, disclose, use or authorize anyone else to publish, disclose or
use, any secret or confidential and proprietary information relating to any
aspect of the business or operations of the Company, including, without
limitation, any trade secrets, customer lists and programs, manuals and forms,
customer files, financial data, employee-related information, marketing or
business plans, suppliers, tirade or industrial practices of the Company, and
any Company information concerning purchasing, finances, accounting,
engineering, methods, processes, compositions, technology, formulas, electronic
information processing procedures (including computer software), research and
development programs, potential client lists, marketing, affiliations, sales and
inventions. Executive acknowledges and agrees that such information is a
valuable asset of the Company and is the Company's sole and exclusive property.
Upon the termination of his employment, regardless of the reason for or
circumstances giving rise to such termination or at any other time at the
request of the Company, he shall immediately return to the Company all of the
property of the Company, including all such confidential and proprietary
information, in his possession or control and agrees not to retain any copies,
duplicates, reproductions or excerpts in whatsoever form of any Company
property.

(b) Non-Competition/Non-Solicitation.

(i) In the course of Executive's employment with the Company, he will acquire
and have access to confidential or proprietary information concerning the
Company. Furthermore, his position as EVP of the Company places him in a
position of confidence and trust with the clients and employees of the Company.
Executive also acknowledges that the clients serviced by the Company are located
throughout the world and accordingly, it is reasonable that the restrictive
covenants set forth below are not limited by specific geographic area but by the
location of the Company's clients. He further acknowledges that the rendering of
services to the Company's clients necessarily requires the disclosure of
confidential information and trade secrets of the Company and its subsidiaries
(such as without limitation, marketing plans, budgets, designs, client
preferences and policies, and identity of appropriate personnel of clients with
sufficient authority to influence a shift in suppliers.) Executive and the
Company agree that in the course of employment hereunder, he will develop a
personal acquaintanceship and relationship with the Company's clients, and
knowledge of those clients' affairs and requirements which may constitute the
Company's primary or only contact with such clients. Executive acknowledges that
the Company's relationships with its established clientele may therefore be
placed in his hands in confidence and trust. Executive consequently agrees that
it is reasonable and necessary for the protection of the goodwill and business
of the Company that he makes the covenants contained herein; and accordingly,
Executive agrees that while he is in the Company's

5


--------------------------------------------------------------------------------


employ and for a one year period (and in the case of Section 8(b) (i) (b) a
two-year period) after the termination of his employment for any reason
whatsoever, he shall not directly or indirectly except on behalf of the Company:

a) attempt in any manner to solicit from any client (as hereinafter defined)
business of the type performed by the Company or to persuade any client of the
Company to cease to do business or to reduce the amount of business which any
such client has customarily done or, to the best of Executive's knowledge, that
is likely to do with the Company (as of the date of termination of employment),
whether or not the relationship between the Company and such client was
originally established in whole or in part through his efforts; or

b) employ (including to retain, engage or conduct business with) or attempt to
employ or assist anyone else to employ any person who is then or at any time
during the preceding year was in the Company's employ; or

c) render any services of the type rendered by the Company to its clients to or
for any client of the Company; provided, however, that this Section 8(b)(i)(c)
shall not prevent Executive from becoming employed by a client.

As used in this Section 8(b), the term "Company" shall include subsidiaries of
the Company and the term "client" shall mean (1) anyone who is a client of the
Company at the time of the termination of his employment with the Company or, if
his employment shall not have terminated, at the time of the alleged prohibited
conduct; (2) anyone who was a client at any time during the two year period
immediately preceding the termination of his employment with the Company or, if
his employment shall not have terminated, during the two year period immediately
preceding the date of the alleged prohibited conduct; and (3) any prospective
clients to whom the Company had made a presentation (or similar offering of
services) within the one year period immediately preceding the termination of
his employment with the Company or if his employment shall not have terminated,
within the one year period immediately preceding the date of the alleged
prohibited conduct.

(c)    Injunctive Relief.    Executive acknowledges that a breach or threatened
breach of any of the terms set forth in this Section 8 shall result in an
irreparable and continuing harm to the Company for which there shall be no
adequate remedy of law. The Company shall, without posting a bond, be entitled
to obtain injunctive and other equitable relief, in addition to any other
remedies available to the Company.

(d)    Survival of Terms; Representations.    Executive's and Company's
obligations under this Section 8 hereof shall remain in full force and effect
notwithstanding the termination of Executive's employment. Executive
acknowledges that he is sophisticated in business, and that the restrictions and
remedies set forth in this Section 8 do not create an undue hardship on him and
will not prevent him from earning a livelihood. Executive and the Company agree
that the restrictions and remedies contained in this Section 8 are reasonable
and necessary to protect the Company's legitimate business interests regardless
of the reason for or circumstances giving rise to such termination and that
Executive and the Company intend that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If it shall be found by a
court of competent jurisdiction that any such restriction or remedy is
unenforceable but would be enforceable if some part thereof were deleted or
modified, then such restriction or remedy shall apply with such modification as
shall be necessary to make it enforceable to the fullest extent permissible
under law.

9.    Intellectual Property.    Executive expressly understands and agrees that
any and all improvements, inventions, discoveries, processes, know-how or other
intellectual property (including without limitation patents, licenses,
copyrights, trade names, trademarks, assumed names and service marks and
applications therefor, marketing and advertising campaigns, logos and slogans,
designs and software programs) developed, conceived or created by him in the
course of his employment hereunder, either individually or in collaboration with
others, and whether or not during normal working hours or on the premises of the
Company (collectively, "Developments") shall be, as between Executive and the
Company, the sole and absolute property of the Company, and he will, whenever
requested to do so (either during the Employment Term or thereafter), execute
and assign any and all

6


--------------------------------------------------------------------------------


applications, assignments and/or other instruments and do all things which the
Company may deem necessary or appropriate in order to apply for, obtain,
maintain, enforce and defend patents, copyrights, trade names or trademarks of
the United States or of foreign countries for said Developments, or in order to
assign and convey or otherwise make available to the Company the sole and
exclusive right, title, and interest in and to said Developments (provided that
where Executive is providing assistance to the Company pursuant to this Section
9 after Executive's employment has terminated, the Company shall promptly
reimburse Executive for any pre-approved reasonable out of pocket expenses and
reimburse him for pre-approved time over 5 hours per month at a rate of $200 per
hour).

Executive agrees to make full and prompt disclosure to the Company of all
Developments conceived or created by him during his employment with the Company.

10.    Definitions.

(a)    Benefit Plans.    For purposes of this Agreement, "Benefit Plans" means
plans, policies, or arrangements that Company sponsors (or participates in) and
that immediately prior to Executive's termination of employment provide
Executive and Executive's eligible dependents with medical, dental, or vision
benefits. Benefit Plans do not include any other type of benefit (including, but
not by way of limitation, financial counseling, disability, life insurance, or
retirement benefits).

(b)    Cause.    For purposes of this Agreement, "Cause" means (i) Executive's
act of dishonesty or fraud in connection with the performance of his
responsibilities to the Company with the intention that such act result in
Executive's substantial personal enrichment, (ii) Executive's conviction of, or
pleas of nolo contendere to, a felony, (iii) Executive's willful failure to
follow lawful, reasonable instructions of the CEO, (iv) Executive's willful
misconduct provided such misconduct is injurious to the Company, or (v)
Executive's violation or breach of any fiduciary or contractual duty to the
Company which results in material damage to the Company or its business;
provided that if any of the foregoing events is capable of being cured, the
Company will provide written notice to Executive describing the specific nature
of such event and Executive will thereafter have 20 days to cure such event.
During any cure period, Executive will continue to receive all of the
compensation and benefits provided under this Agreement; provided, however, that
Executive may not exercise any of his outstanding stock options (or any other
unexercised Company equity awards) unless and until he cures the events or items
in question to the Company's satisfaction. The date of termination of employment
for Cause shall be (x) the 21st day after notice was provided to the Executive
if the event(s) in question is/are not cured to the Company's satisfaction or
(y) the date that notice was provided to the Executive if the event(s) is/are
not capable of being cured including without limitation an occurrence of
subsection 10(Ib)(ii). For purposes of this Section 10(b), no lawful act or
failure to act will be considered "willful" unless the act or failure to act was
committed/omitted by Executive without a reasonable, good faith belief that it
was in the best interests of the Company and/or was inconsistent with prior
direction of the CEO or Company policy.

(c)    Good Reason.    For purposes of this Agreement, "Good Reason" means the
occurrence of any of the following without Executive's express prior written
consent: (i) a material reduction in Executive's position or duties, (ii) a
reduction of Executive's Base Salary or Target Bonus percentage other than a
reduction that also is applied to substantially all of the Company's other
senior executives, (iii) a material reduction in the aggregate level of benefits
made available to Executive other than a reduction that also is applied to
substantially all of the Company's other senior executives, (iv) relocation of
Executive's primary place of business for the performance of his duties to the
Company to a location that is, more than 30 miles from its location as of the
Effective Date, unless it is closer to Executive's residence as of the Effective
Date or (v) any material breach or material violation of a material provision of
this Agreement by the Company (or any successor to the Company); provided that
the Executive must provide written notice to the Company of not more than thirty
(30) days after the occurrence of the event(s) constituting Good Reason and
providing further that if any of the foregoing events is capable of being cured,
the Executive will provide notice to Company describing the specific nature of
such event and Company will thereafter have 20 days to cure such event.

7


--------------------------------------------------------------------------------


11.    Indemnification and Insurance.    Executive will be covered under the
Company's insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company's bylaws and
Certificates of Incorporation, with such insurance coverage and indemnification
to be in accordance with the Company's standard practices for senior executive
officers but on terms no less favorable than provided to any other Company
senior executive officer or director.

12.    Confidential Information.    Executive agrees to execute the Company's
standard form of employee confidential information agreement (the "Confidential
Information Agreement") upon commencement of employment. During the Employment
Term, Executive further agrees to execute any updated versions of the
Confidential Information Agreement (any such updated version also referred to as
the "Confidential Information Agreement") as may be required of substantially
all of the Company's executive officers.

13.    Assignment.    This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive's death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. Any successor will expressly assume in writing all
of the Company's obligations under this Agreement. For this purpose, "successor"
means any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or substantially all of the assets or business of the Company. None of the
rights of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive's right to compensation or other benefits will be null
and void.

14.    Notices.    All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

[spacer.gif] Majesco Sales Inc.
P.O. Box 6570
Edison, NJ 08818

[spacer.gif] [spacer.gif] [spacer.gif] Attn:  Carl J. Yankowski, Chief Executive
Officer
Majesco Sales Inc.

If to Executive:

[spacer.gif] Lester E. Greenman
210 Riverside Drive #11A
New York, NY 10025

with a copy to:

[spacer.gif] Wollmiuth Maher & Deutsch LLP
500 Fifth Avenue
New York, NY 10110
Attn: Mason H. Drake

or at the last residential address known by the Company as provided by Executive
in writing.

15.    Severability; Obligations.    If any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable, or
void, this Agreement will continue in full force and effect without said
provision. Each of Majesco and Holdings shall be jointly and severally liable
for any Company, Majesco or Holdings obligations and commitments under this
Agreement.

8


--------------------------------------------------------------------------------


16.    Arbitration.

(a) If any dispute arises between the Company and Executive that the parties
cannot resolve themselves, including any dispute over the application, validity,
construction, or interpretation ofthis Agreement, arbitration in accordance with
the then-applicable National Rules for the Resolution of Employment disputes of
the American Arbitration Association shall provide the exclusive remedy for
resolving any such dispute, regardless of its nature; provided, however, the
Company may enforce Executive's obligations under Sections 8 and 12 hereof by an
action for injunctive relief and damages in a court of competent jurisdiction.

(b) This Section 16 shall apply to claims arising under state and federal
statutes, local ordinances, and the common law. The arbitrator shall apply the
same substantive law that a court with jurisdiction over the parties and their
dispute would apply under the terms of this Agreement. The arbitrator's remedial
authority shall equal 1:he remedial power that a court with jurisdiction over
the parties and their dispute would have. If the then-applicable rules of the
American Arbitration Association conflict with the procedures of this Section
16, the latter shall apply.

(c) If the parties cannot agree upon an arbitrator, the parties shall select a
single arbitrator from a list of seven arbitrators provided by the American
Arbitration Association ("AAA"). The names of the seven listed arbitrators shall
be derived from the AAA employment law roster. If the parties cannot agree on
selecting an arbitrator from that list, then the parties shall alternately
strike names from the list, with the first party to strike being determined by
lot. After each party has used three strikes, the remaining name on the list
shall be the arbitrator.

(d) Each party may be represented by counsel or by another representative of the
party's choice and each party shall pay the costs and fees of its counsel or
other representative and its own filing and administrative fees provided,
however, that Executive will only be responsible to pay those costs and fees
which he would have had to pay for had the disputed matter been initiated in
court.

(e) The arbitrator shall render an award and opinion in the form typical of
those rendered in labor arbitrations, and that award shall be final and binding
and non-appealable except as specifically provided by law. To the extent that
any part of this Section 16 is found to be legally unenforceable for any reason,
that part shall be modified dr deleted in such a manner as to render this
Section 16 (or the remainder of this Section 16) legally enforceable and as to
ensure that except as provided in clause (b) of this Section 16, all conflicts
between the Company and Executive shall be resolved by neutral, binding
arbitration. The remainder of this Section 16 shall not be affected by any such
modification or deletion but shall be construed as severable and independent. If
a court finds that the arbitration procedures of this Section 16 are not
absolutely binding, then the parties intend any arbitration decision to be fully
admissible in evidence, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

(f) Unless the parties agree otherwise, any arbitration shall take place in the
American Arbitration Association's offices in Somerset, New Jersey.

(g) Executive has read and understands this Section 16, which discusses
arbitration. Executive understands that by signing this Agreement, Executive
agrees to submit any claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach or termination thereof, or Executive's employment or the termination
thereof, to binding arbitration, and that this arbitration provision constitutes
a waiver of Executive's right to a jury trial and relates to the resolution of
all disputes relating to all aspects of the employer/employee relationship,
including but not limited to the following:

(i) Any and all claims for wrongful discharge of employment, breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;

(ii) Any and all claims for violation of any federal, state or municipal
statute, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of

9


--------------------------------------------------------------------------------


1991, the Equal Pay Act, the Employee Retirement Income Security Act, as
amended, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Fair
Labor Standards Act, the New Jersey Family Leave Act, the New Jersey
Conscientious Employee Protection Act and the New Jersey Law Against
Discrimination; and

(iii) Any and all claims arising out of any other federal, state or local laws
or regulations relating to employment or employment discrimination.

(h) Executive (i) understands that other options such as federal and state
administrative remedies and judicial remedies exist and (ii) knows that by
signing this Agreement those remedies are forever precluded and that regardless
of the nature of Executive's complaint, he knows that it can only be resolved by
arbitration.

(i) To the extent Executive asserts a claim that would otherwise require filing
the claim with a governmental agency, Executive may, but need not, file such
claim with the applicable agency (including, without limitation, the Equal
Employment Opportunity Commission), and if Executive fails to do so, the Company
shall not assert a defense of failure to exhaust administrative remedies.

17.    No Conflict.    Executive represents and warrants that he is not subject
to any agreement, instrument, order, judgment or decree of any kind, or any
other restrictive agreement of any character, which would prevent him from
entering into this Agreement or which would be breached by him upon the
performance of his duties pursuant to this Agreement.

18.    Integration.    Except as otherwise provided herein, this Agreement
represents the entire agreement and understanding between the parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in a writing that
specifically references this Section and is signed by duly authorized
representatives of all of the parties hereto.

19.    Waiver of Breach.    The waiver of a breach of any term or provision of
this Agreement, which must be in writing signed by all of the parties, will not
operate as or be construed to be a waiver of any other previous or subsequent
breach of this Agreement.

20.    Survival.    The Confidential Information Agreement, the Company's and
Executive's responsibilities under Sections 3, 6, 7, 8, 9, 11, 12, 16 and
Section 18 will survive the termination of this Agreement.

21.    Headings.    All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

22.    Tax Withholding.    All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

23.    Governing Law.    This Agreement will be governed by the laws of the
State of New Jersey (with the exception of its conflict of laws provisions).

24.    Jurisdiction.    The State of New Jersey shall have exclusive
jurisdiction to entertain any legal or equitable action with respect to Sections
8 or 12 of this Agreement except that the Company may institute any such suit
against Executive in any jurisdiction in which he may be at the time. In the
event suit is instituted in New Jersey, it is agreed that service of summons or
other appropriate legal process may be effected upon any party by delivery it
has to the last known address.

25.    Acknowledgment.    Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

26.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

10


--------------------------------------------------------------------------------


27.    Attorney Fees.    The Company shall pay or reimburse Executive for his
reasonable legal fees and expenses, not to exceed $4,000, incurred in connection
with the review and negotiation of this Agreement. The Executive or the
Executive's legal counsel shall provide the Company with a detailed invoice,
describing the work that was performed and the expenses that were incurred,
before any payment will be made pursuant to this section.

28.    No Strict Construction:    The language used in this Agreement will be
deemed to be the language chosen by the Company and Executive to express the
parties' mutual intent, and no rule of law or contract interpretation that
provides that in the case of ambiguity or uncertainty a provision should be
construed against the draftsperson will be applied against any party.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

COMPANY:

Majesco Sales Inc.

By: /s/ Carl Yankowski  
Date: February 2, 2005  
Title: Chairman and CEO  

Majesco Holdings Inc.

By: /s/ Carl Yankowski  
Date: February 2, 2005  
Title: Chairman and CEO  

EXECUTIVE: /s/ Lester Greenman        
Lester Greenman

Date: February 7, 2005        

11


--------------------------------------------------------------------------------
